DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 6, 10 and 13 are amended in view of applicant’s after final amendments filed 2/17/2022.  Claims 3-4 and 11 are canceled.  Therefore, claims 1-2, 5-10 and 12-13 are currently pending.
Status of Previous Rejections
All previous rejections have been withdrawn in view of applicant’s after final claim amendments and persuasive arguments in the after final response filed 2/14/2022.  Claims 1, 6, 10 and 13 are amended in view of applicant’s after final amendments filed 2/17/2022.  
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Joseph M. Walker on 3/10/2022.
The application has been amended as follows: 
Cancel claim 10.
Allowable Subject Matter
Claims 1-2, 5-9 and 11-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record does not teach or fairly suggests, either alone or in combination, the claimed steel component treatment method comprising the claimed black oxide treatment and the claimed manganese phosphate treatment using the claimed treatment solution composition.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOIS L ZHENG whose telephone number is (571)272-1248. The examiner can normally be reached Mon-Fri 8:15-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LOIS ZHENG
Primary Examiner
Art Unit 1733



/LOIS L ZHENG/Primary Examiner, Art Unit 1733